NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50041

                Plaintiff-Appellee,             D.C. No. 5:02-cr-00012-VAP-1

 v.

JOE ORNELAS,                                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Joe Ornelas appeals from the district court’s judgment and challenges the

18-month sentence imposed on revocation of his supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ornelas contends that the district court erred by considering the seriousness



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the offense underlying the revocation and by imposing the sentence based on his

need for medical care. Because Ornelas did not raise these objections in the

district court, we review them for plain error. See United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010).

      The record does not support Ornelas’s contention that the district court

imposed the sentence as punishment for the 2009 bank robbery underlying the

revocation. The court explicitly acknowledged that it was limited to considering

only those 18 U.S.C. § 3553(a) sentencing factors included in 18 U.S.C. § 3583(e).

To the extent the court considered the circumstances of the 2009 offense, it did so

as part of its evaluation of Ornelas’ history and the need to protect the public,

which are permissible considerations at a revocation sentencing. See 18 U.S.C.

§§ 3553(a)(1), 3553(a)(2)(C), 3583(e); United States v. Simtob, 485 F.3d 1058,

1062-63 (9th Cir. 2007) (seriousness of the violation may be considered as part of

the history of the violator, particularly where the violation is “similar to the past

transgressions”).

      The record also does not support Ornelas’ contention that the district court

imposed or lengthened his sentence based on his need for medical care in violation

of Tapia v. United States, 564 U.S. 319 (2011). Rather, the court referenced

Ornelas’ need for medical care in the context of explaining its recommendation

that he be placed in a federal medical center. “A court commits no error by


                                           2
discussing the opportunities for rehabilitation within prison” or “urg[ing] the BOP

to place an offender in a prison treatment program.” Id. at 334.

      AFFIRMED.




                                         3